Citation Nr: 0603927	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  00-20 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired from active duty in May 1970 after 
completing more than 20 years of active military service.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The record shows that the Board remanded this case to the RO 
on several occasions, most recently in August 2005, for 
further development.  The case was recently returned to the 
Board.


FINDING OF FACT

1.  The veteran had service in Vietnam during the Vietnam era 
and his exposure to herbicides during that service may be 
presumed.

2.  The competent evidence does not associate the certified 
cause of the veteran's death, arteriosclerotic heart disease, 
or hyperlipidemia to the veteran's military service on any 
basis, including exposure to herbicides; service connection 
had not been granted for any disability during the veteran's 
lifetime.  




CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease or hyperlipidemia was not 
incurred in or aggravated by active service and 
cardiovascular disease may not be presumed to have been 
incurred or aggravated in service or as the result of 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005). 

2.  A service connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the claimant with 
notice of the VCAA initially in June 2001, after issuing 
decisions late in 1999 that denied the claim for service 
connection for the cause of the veteran's death as a result 
of exposure to herbicides.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has not been met.  
However, that decision did not prevent the Board from finding 
that the timing defect was nothing more than harmless error 
and as such not prejudicial to the claimant.  As explained 
below the Board concludes that the applicable notice and duty 
to assist requirements have been substantially met in this 
case.

For example, other than the November 1999 and December 1999 
rating decisions, the September 2000 statement o the case 
(SOC) and the February 2002 and November 2005 supplemental 
statements of the case (SSOC), the RO issued a duty to assist 
letter September 1999, and the claimant responded with 
additional evidence.  The development undertaken apprised the 
claimant of the information and evidence needed to 
substantiate the claim, the laws applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, the SOC and SSOCs outline the specific evidence 
that was considered when the determinations were made. 

In addition, in a June 2001 letter and thereafter in a 
November 2004 letter, the appellant was informed of the 
provisions of the VCAA and was advised to identify any 
evidence in support of this claim that had not been obtained.  
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

Collectively the correspondence advised the appellant of the 
evidence to submit to show that she was entitled to service 
connection for the cause of the veteran's death.  Together 
the June 2001 and November 2004 letters specifically informed 
the appellant that VA would obtain pertinent federal records.  
She was informed that VA would also make reasonable efforts 
to obtain any identified private medical evidence.  As such, 
the Board finds that the correspondence VA issued satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate the claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA notice in this 
case was not provided to the appellant prior to the initial 
AOJ adjudication and as a result the timing of the notice 
does not comply with the express requirements of the law as 
discussed in Pelegrini.  However, the Board finds that such 
error was harmless.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the appellant was provided 
every opportunity to identify and submit evidence in support 
of the claim.  See also, VAOPGCPREC 01-04.  Collectively, the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided the 
opportunity to submit any additional evidence in support of 
this claim.  The Board notes that the November 2004 letter 
had a specific reference on page 1 that was an adequate 
statement of the fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and any error in not providing a single notice to 
the appellant covering all content requirements expressly 
before the initial determination is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) noting the 
factors of essential fairness of the adjudication and whether 
the claimant had a meaningful opportunity to participate 
effectively in the processing of the claim are relevant where 
VCAA notice occurs after the initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The Board obtained service medical and personnel 
records and private treatment records.  The appellant 
provided a treating physician's statement in support of the 
claim.  The appellant also provided testimony at a RO hearing 
that was consistent with her written contentions as to the 
cause of the veteran's death.  Furthermore, pursuant to the 
Board remand, the RO obtained clarification from the service 
department regarding the veteran's participation in the Air 
Force epidemiological investigation of health effects in 
personnel following exposure to herbicides.  The record also 
contained a summary of the pertinent portions of that report.  
Thus, the Board finds the development is adequate when read 
in its entirety and that it satisfied the obligations 
established in the VCAA.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death.  Relevant records are included in the 
file and the Board finds that the record contains sufficient 
competent medical evidence to decide the claim.  VA's duty to 
assist the appellant in the development of the claim has been 
satisfied and the Board will turn to a discussion of the 
issue on the merits.


Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of a death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (2005).  

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A number of 
specific disabilities enumerated in the statute and in VA 
regulations, such as cardiovascular disease, are presumed by 
law to have been incurred in service to have been manifest to 
a degree of 10 percent or more within one year, or for 
certain diseases extended periods with respect to 
herbicide/AO-based claims, following the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999), as applicable to claims of 
service connection for cause of death, see, e.g., Lathan v. 
Brown, 7 Vet. App. 359 (1996) and as applicable to claims of 
service connection for residuals of herbicide (AO) exposure 
see, e.g., Brock v. Brown, 10 Vet. App. 155 (1997); Darby v. 
Brown, 10 Vet. App. 243 (1997).  The Board recognizes that 
the claim may be considered on a basis other than AO 
exposure.  See for example Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000);  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000) and Molloy v. Brown, 9 Vet. App. 513 (1996).  However, 
here the appellant raises AO exposure as the basis for death 
compensation.  

The record shows that the certified cause of the veteran's 
death in March 1994 was ventricular fibrillation due to 
arteriosclerotic heart disease.  Controlled hyperlipidemia 
was listed as an other significant condition contributing to 
death.  The service medical records and the record of medical 
treatment prior to March 1977 hospitalization for myocardial 
infarction are pertinently unremarkable for cardiovascular 
disease, although the history he apparently gave at that time 
was interpreted as evidence of such disease approximately two 
years after military service.  The Board observes that the 
medical examination in January 1970 for retirement from 
military service contained a normal electrocardiogram and was 
noted all previous tracings had been normal.  The report of 
his hospital admission in March 1977 contained essentially an 
unremarkable medical history as did the record of treatment 
prior to his terminal admission in March 1994.  The period of 
between onset and death noted on the death certificate is 
consistent with in history from 1977 that is reflected in 
contemporaneous medical records.  In any event, the appellant 
does not rely upon the generally applicable provisions for 
direct and presumptive service connection, and there is no 
medical opinion supporting the initial manifestation of the 
fatal cardiovascular disease during service or to a 
compensable degree during the first postservice year.  Nor 
does she offer medical evidence that hyperlipidemia was 
manifested during the veteran's military service.   In the 
June 2000 statement, Dr. L. noted hyperlipidemia initially in 
the early 1980's. 

The applicable law or regulations does not include 
arteriosclerotic heart disease as a disorder for which 
presumptive service connection may be granted on the basis of 
AO exposure.  However, a claimant is not precluded from 
establishing service connection with proof of direct 
causation. Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998); Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  

The appellant's principal contention, as stated in a December 
1999 report of contact, is that the fatal cardiovascular 
disease is related to hyperlipidemia that resulted from the 
veteran's exposure to herbicides and that she had medical 
evidence to support her contention.  "Hyperlipidemia" is a 
general term for elevated concentrations of any or all of the 
lipids (any of a heterogeneous group of fats and fat-like 
substances) in the plasma.  Dorland's Illustrated Medical 
Dictionary, 795, 948 (28th ed.1994).  Regarding the threshold 
element of establishing exposure to herbicides, the veteran's 
military personnel records confirm he received the Vietnam 
Service Medal and the Air Medal.  The service department 
(United States Air Force) has confirmed that he was a member 
of the "Comparison Group" in the epidemiologic 
investigation of health effects in Air Force personnel 
following herbicide exposure (known generally as the "Ranch 
Hand Study").  The claims file contains the Air Force 
statement regarding the results of this study that notes the 
"Comparison Group" was a control group of Air Force 
veterans involved in C-130 missions in Southeast Asia during 
the same period that the Ranch Hand unit was active but who 
were not involved with spraying herbicides.  Thus, the Board 
finds that the veteran had active military service in the 
Republic of Vietnam during the Vietnam era, and there is no 
affirmative evidence to find that he should not be presumed 
to have been exposed to an herbicide agent during such 
service.  See 38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  

The statement in June 2000 from HSL, M.D., that the appellant 
obtained, summarizes what is shown in the extensive treatment 
records from early in 1977, when this physician began care of 
the veteran with respect to treatment of arteriosclerotic 
heart disease, coronary artery disease and myocardial 
infarction.   Dr. L. stated that the veteran was a "ranch 
Hand" during the Vietnam War and had significant exposure to 
AO.  The physician opined that although a definite causal 
relationship between this exposure and the veteran's various 
illnesses was impossible to establish, it "seems as likely 
as not" that AO exposure played a role in some of the 
veteran's maladies.  The suspect disorders included coronary 
artery disease, elevated blood lipids and prostate cancer.  
Although VA regulations associate prostate cancer with 
herbicide exposure for the purpose of presumptive service 
connection, there is no competent evidence that the disease 
was a factor in the veteran's death.  Indeed, Dr. L. prepared 
the death certificate and did not certify the veteran's death 
was a consequence of prostate cancer or that the disease was 
an other significant condition contributing to death.  
Furthermore, the death certificate did not mention any of the 
other maladies Dr. L. identified in his June 2000 statement.

The Board is obligated to determine the credibility and 
probative value of the certifying physician's opinion as 
evidence to be used in adjudicating the appeal.  The Board 
must analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
"the authority to discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

With respect to the medical statement in June 2000 regarding 
the relationship of the fatal cardiovascular disease or 
hyperlipidemia to AO exposure, the Board concludes on further 
review that it is speculative in the conclusion that 
cardiovascular disease or hyperlipidemia was at least as 
likely as not related to such exposure.  For example, the 
physician stating that "it seems" AO played a role in the 
development of some of the veteran's maladies, in effect 
conceded not being aware of any information that linked AO 
and arteriosclerotic heart disease or hyperlipidemia, so the 
basis for a conclusion that it was at least as likely as not 
that it could be related to AO was unquestionably 
speculative.  There was no rationale offered to support this 
opinion.  See e.g., Bloom v. West, 12 Vet. App. 185, 187 
(1999) (speculative medical opinion cannot establish in-
service medical nexus to service without supporting clinical 
data or other rationale to provide the degree of certainty 
required for medical nexus evidence).  Furthermore, the 
opinion was based upon a presumed, but incorrect, assumption 
that the veteran was a Ranch Hand participant, which 
undoubtedly served as the basis for the physician's 
conclusion that the veteran had "significant exposure" to 
AO.  Opinion based solely on provided history from a claimant 
is not entitled to any probative weight, as it was based upon 
assumed facts.  See, e.g., Gabrielson, 7 Vet. App. at 40; see 
also Grover v. West, 12 Vet. App. 109, 112 (1999), affirming 
LeShore v. Brown, 8 Vet. App. 406 (1995), holding that self-
reported history unenhanced by additional comment from an 
examiner or review of relevant records does not constitute 
competent medical evidence.  See, e.g., Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  

While the Board may not ignore the opinion of a physician, it 
is certainly free to discount the credibility or probative 
weight of that physician's statement.  Sanden v. Derwinski, 2 
Vet. App. 97 (1992).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence, Gabrielson, supra.  In this regard, the 
Board notes that another clinician opined in January 1994 
that the veteran's risk factors for coronary disease included 
prior bypass surgery, hyperlipidemia, and a history of 
smoking 1-2 packs of cigarettes a day for 34 years.  Dr. L. 
also mentioned the veteran's smoking history.  In addition, 
there is the summary of the Ranch Hand study conclusions with 
respect to cardiovascular disease which is competent evidence 
against the relationship that Dr. L. speculated seemed as 
likely.  

The VA Secretary of VA has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted and has provided notice of the available research 
regarding any likely association.  See, e.g., Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 68 Fed. 
Reg. 27630-641 (May 20, 2003), 67 Fed. Reg. 42600-608 (June 
24, 2002), 64 Fed. Reg. 59232-243 (November 2, 1999), 61 Fed. 
Reg. 41422-449 (August 8, 1996), 59 Fed. Reg. 341-46 (January 
4, 1994).  Furthermore, regarding a circulatory or lipid 
disorder as secondary to AO, the most recent update took into 
account the available evidence and analysis to find that the 
credible evidence against an association between herbicide 
exposure and lipid and lipoprotein disorders outweighs the 
credible evidence for such an association.  In addition, it 
was noted there is no information contained in the research 
reviewed to change the conclusion that there is inadequate or 
insufficient evidence to determine whether an association 
exists between exposure to herbicides and circulatory 
disorders.  68 Fed. Reg. at 27637-38.  See Arnesen v. Brown, 
8 Vet. App. 432, 440 (1995) holding a claimant may be charged 
with notice of material published in the Federal Register.  
The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions, and certainly cannot 
oppose the competent evidence against the claimed association 
with exposure to AO principally as reflected in the Ranch 
Hand report of record when that evidence is viewed against a 
speculative medical opinion that is relied on to support the 
claim.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Given this evidence, the Board concludes the preponderance of 
the evidence is against relating the development of the fatal 
cardiovascular disease or hyperlipidemia to any exposure to 
herbicides/AO the veteran may have received during military 
service.  See, e.g., Davis v. West, 13 Vet. App. 178, 183-84 
(1999).  See also, Struck v. Brown, 9 Vet. App. 145, 155 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Furthermore, the reference to a smoking related etiology for 
cardiovascular disease is noted as well as a long history of 
smoking.  However, the current claim was filed after June 9, 
1998, and under current law, and the appellant is advised 
that a claim for death compensation on the basis of inservice 
smoking would be barred by operation of law.  See 38 C.F.R. 
§ 3.300.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death, including as secondary to AO exposure.  38 
U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


